                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 COREY CROCKETT,                                  )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   No. 3:19-cv-00620
                                                  )   Judge Trauger
 ALLEGRA WALKER,                                  )
                                                  )
        Defendant.                                )


                                       MEMORANDUM

       Corey Crockett, an inmate the Davidson County Sheriff’s Office in Nashville, Tennessee,

filed a pro se civil rights action under 42 U.S.C. § 1983 against Judge Allegra Walker, (Doc. No.

1), and an application to proceed in this court without prepaying fees and costs, (Doc. No. 2).

I.     Application to Proceed as a Pauper

       The court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because it appears from the plaintiff’s in forma pauperis application that he

cannot pay the full filing fee in advance, the application (Doc. No. 2) will be granted. The $350.00

filing fee will be assessed as directed in the accompanying order. 28 U.S.C. § 1915(b)(1).

II.    Initial Review

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the court

must conduct an initial review and dismiss the complaint if it is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The

court must also construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d 736,

739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept a pro se
plaintiff’s factual allegations as true unless they are entirely without credibility, see Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

       A.      Factual Allegations

       The plaintiff alleges that, at a state court proceeding on May 2, 2019, his attorney presented

Judge Allegra Walker with the plaintiff’s psychological assessment and advised Judge Walker of

the plaintiff’s “diagnosis.” (Doc. No. 1 at 5.) According to the plaintiff, Judge Walker nonetheless

“denied the fact that [he] was found incompetent to stand trial in a previous case” and refused to

order a competency evaluation. (Id.) Judge Walker also did not alter the plaintiff’s “11 mo 29 day

sentence which [he] signed before she knew [he] was incompetent,” and refused to send the

plaintiff to a “rehabilitating establishment.” (Id.) The plaintiff requests monetary damages and

immediate release from custody. (Id. at 6.)

       B.      Standard of Review

       To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA’s screening requirements, the court applies the same standard as under

Rule 12(b)(6) of the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th

Cir. 2010). The court therefore accepts “all well-pleaded allegations in the complaint as true, [and]

‘consider[s] the factual allegations in [the] complaint to determine if they plausibly suggest an

entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 681 (2009)). An assumption of truth does not, however, extend to allegations

that consist of legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se

pleading must be liberally construed and “held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).



                                                 2
        C.      Discussion

        To state a claim under Section 1983, “a plaintiff must set forth facts that, when favorably

construed, establish: (1) the deprivation of a right secured by the Constitution or laws of the United

States; (2) caused by a person acting under the color of state law.” Baynes v. Cleland, 799 F.3d

600, 607 (6th Cir. 2015) (citing Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir.

2006)). Here, the plaintiff fails to state a claim under Section 1983 for at least two reasons.

        First, Judge Allegra Walker—the only defendant in this action—is entitled to immunity

from this civil suit. “It is well-established that judges enjoy judicial immunity from suits arising

out of the performance of their judicial functions.” Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir.

2004) (citing Pierson v. Ray, 386 U.S. 547, 553–54 (1967)). Judicial immunity cannot be

“overcome by allegations of bad faith or malice.” Mireles v. Waco, 502 U.S. 9, 11 (1991) (citing

Pierson, 386 U.S. at 554). There are only two situations in which judicial immunity does not

apply—“if the judge’s activities were ‘non-judicial’ in nature or if the judge’s actions are

performed without any jurisdiction to do so.” Brookings, 389 F.3d at 617 (citing Mireles, 502 U.S.

at 11). Here, the plaintiff’s allegations do not reflect that either of these exceptions applies to Judge

Walker’s alleged actions, and so she is entitled to absolute immunity.

        Second, part of the relief that the plaintiff seeks is release from prison. But this relief is not

available under Section 1983 because a prisoner seeking “immediate release or a speedier release”

must do so “through a writ of habeas corpus, not through [Section] 1983.” Wershe v. Combs, 763

F.3d 500, 504 (6th Cir. 2014) (citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)).

III.    Conclusion

        For these reasons, the plaintiff’s application to proceed in forma pauperis (Doc. No. 2) will

be granted, this action will be dismissed for failure to state a claim, and the court will certify that



                                                    3
any appeal in this matter would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The court,

therefore, will not grant the plaintiff leave to proceed as a pauper on any appeal.

       The court will enter an appropriate order.


                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge




                                                 4
